DENNIS, Justice,
concurring.
I join in the result reached by the Court and agree with virtually all of the majority opinion, differing only slightly with its description of when a vacancy occurs in a judicial office. In my opinion a “resignation,” and consequently a “vacancy,” occurs when an unqualified letter of resignation is accepted, although the effective date of the resignation and vacancy is delayed for a reasonable period of time until a future date. La.Const. 1974, Art. V, § 22; La. Const. 1974, Art. X, § 28.